Title: To George Washington from David Humphreys, 15 January 1785
From: Humphreys, David
To: Washington, George



My dear General
Paris Janry 15th 1785

There is no great alteration in the complexion of the political world since I had the honour of addressing you last, except that there appears to be more probability that the contest between the Emperor & the Dutch will be accomodated without bloodshed, than there did at that period—preparations for war are however continued, & the Count de Maillebois—Leiut. Gen. in the Armies of France, now appointed Commander in Chief of the Dutch forces, is to depart this week to assume his new command.
As to the state of our own politicks I can only say (and that for your ear alone) that the Treaties in contemplation which extend to all the commercial powers of Europe, tho’ progressive, still they go slowly on; insomuch that I have had occasion to remark that there is no Sovereign in Europe but the King of Prussia who seems to do his business himself or even to know that it is done at all.

I have expressed in several of my letters to you, my dear General, my ardent desire to see a good history of the Revolution, or at least of those scenes in which you have been principally concerned—I have suggested your undertaking it yourself; and I cannot help repeating, that to travel over again those feilds of activity at leisure in your study would be a rational amusement, or if the task should be too labourious, it might be called a noble & truly philosophic employment.
Such a work, by having truth, instruction & public utility for its objects, would make the evening of your days more precious as well as more illustrious in the eyes of future ages, than they have appeared in the midst of glory & conquest in their meridian splendor. If however you should decline the task: & if ever I shall have leisure & opportunity, I shall be strongly tempted to enter on it more with the design of rescuing the materials from improper hands or from oblivion, than from an idea of being able to execute it in the manner it ought to be done —With perfect esteem & friendship I have the honor to be your Exys most Obedt hble Servt

D. Humphreys

